DETAILED ACTION
	This Office action is based on the amendments filed February 15, 2021 for application 15/829,605.  Claims 1, 17, and 20 have been amended; claims 1-20 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Michael Brodbine on February 26, 2021.

The application has been amended as follows: 

Claim 1:	“An apparatus for facilitating spinal decompression of a human body, the apparatus comprising:
a base frame;
[[an]] a length adjustable rest support shaft having first and second ends and being rotatably coupled to the base frame by the first end;
[[an]] a length adjustable stability shaft for providing rigidity to the apparatus, the stability shaft being coupled to the rest support shaft and rotatably coupled to the base frame;
first and second leg rests rotatably coupled to and supported by the second end of the rest support shaft such that a height of the leg rests can be adjustable; and
a plurality of feet coupled to the base frame and supporting the base frame by three points of contact;
wherein the apparatus is configured such that the rest support shaft and the stability shaft can each be rotated about the base frame such that the apparatus is substantially flattened to a compact position to increase portability.”

Claim 9 is cancelled.

Claim 10:	“The apparatus of claim [[9]] 1, wherein the plurality of feet includes a pivot foot and the stability shaft extends from the pivot foot such that the stability shaft is pivotable about the pivot foot at the end of the rest support shaft.”

Claim 17 is cancelled.

Claim 18 is cancelled.

Claim 19 is cancelled.

Claim 20:	“An apparatus for facilitating spinal decompression of a human body, the apparatus comprising:
a base frame;
length adjustable first and second rest support shafts, each of the first and second rest support shafts having first and second ends and being rotatably coupled to the base frame by the first ends;
a stability shaft for providing rigidity to the apparatus, the stability shaft being coupled to the rest support shafts and rotatably coupled to the base frame;
rotatably coupled to and supported by the second ends of the first and second rest support shafts respectively such that a height of the leg rests can be adjustable; and
a plurality of feet coupled to the base frame and supporting the base frame by three points of contact;
wherein the apparatus is configured such that the rest support shafts and the stability shaft can each be rotated about the base frame such that the apparatus is substantially flattened to a compact position to increase portability.”

Allowable Subject Matter
Claims 1-8, 10-16, and 20 are allowed.  The following is an examiner’s statement of reasons for allowance:
The claims in this application are allowed because the prior art fails to disclose, either singly or in combination, the claimed apparatus for facilitating spinal decompression of a human body, the apparatus comprising a base frame, a length adjustable support shaft rotatably coupled to the base frame by a first end thereof, a length adjustable stability shaft coupled to the rest support shaft and rotatably coupled to the base frame, first and second leg rests rotatably coupled to and supporting by a second end of the rest support shaft such that a height of the leg rests can be adjustable, and a plurality of feet coupled to the base frame, wherein the apparatus is configured such that the rest support shaft and the stability shaft can each be rotated about the base frame such that the apparatus is substantially flattened to a compact position in combination with the other claimed limitations.

The closest prior art of record is Gallo (US Patent 9,358,174) which discloses an apparatus (10) for facilitating spinal decompression of a human body, the apparatus comprising a base frame (12), a rest support shaft (34, 36) coupled to the base frame by a first end thereof, 
Aganyan et al. (US Patent 9,764,188) discloses an apparatus (100) capable of facilitating spinal decompression of a human body, the apparatus comprising a base frame (135), a rest support shaft (140) rotatably coupled to the base frame by a first end (at 160) thereof, a length adjustable stability shaft (150) coupled to the rest support shaft (via crossbar 145) and rotatably coupled to the base frame, and first and second rests (120, 125) supported by a second end of the rest support shaft (via cross bar 145) such that a height of the rests can be adjustable (Figs. 1-2; column 7, lines 49-51; column 9, lines 21-27).  However, Aganyan fails to teach that the rest support shaft is length adjustable, that the first and second rests are rotatably coupled to the rest support shaft, and a plurality of feet coupled to the base frame, wherein the apparatus is configured such that the rest support shaft and the stability shaft can each be rotated about the base frame such that the apparatus is substantially flattened to a compact position as required by independent claims 1 and 20.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached on Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/26/2021